I concur in the affirmance of that part of the order of the district court which directs that the child of the parties shall remain with the Barstads, but only for the reason, that the effect of the order is limited in duration and there is some doubt under the evidence as to whether it would be for the best interest of the child to place it in the home of defendant's sister. Upon the question of the nature and character of a home in which a child is to be placed the trial judge is not limited to a consideration of the evidence which the parties see fit to present in court. He has the power and the means to cause an investigation of the home to be made on behalf of the court. It may well be that the trial judge in this case had such an investigation in mind when he made the order we have under consideration.
As between the plaintiff and defendant, however, it is my view, that under the evidence, the defendant is entitled to the custody of his child and to the right to direct, subject to the supervision of the court, where the child shall be placed until he can provide a home of his own for it. All other things being equal, the home of a relative of the child would be entitled to preference.